526 F.Supp. 560 (1981)
GIBRALTAR PETROLEUM CORPORATION, Plaintiff,
v.
BANK SEPAH, Defendant.
78 Civ. 4077 (KTD).
United States District Court, S. D. New York.
November 19, 1981.
*561 Jacobs & Deutsch, New York City, for plaintiff; Edward P. Zujkowski, New York City, of counsel.
Kornstein, Meister & Veisz, New York City, for defendant; Daniel J. Kornstein, New York City, of counsel.

MEMORANDUM & ORDER
KEVIN THOMAS DUFFY, District Judge:
Plaintiff moves to restore this case to the trial calendar. In opposition to plaintiff's motion, defendant correctly asserts that this court lacks jurisdiction. The claims of United States nationals against Iran and its agencies are within the exclusive jurisdiction of the Tribunal established by the Algerian Declaration and cannot be maintained in United States courts at this time. See Dames & Moore v. Regan, ___ U.S. ___, 101 S.Ct. 2972, 69 L.Ed.2d 918 (1981).
In response to defendant's argument, plaintiff argues that its claim herein was assigned to it by Fonogram, S.A., a Panamanian corporation, and that this assignment removes this case from the purview of the Algerian Declaration. Even if the Declaration is inapplicable here, plaintiff's argument lacks merit. This court lacks subject matter jurisdiction over a claim between a foreign national (Fonogram) and a foreign sovereign (defendant Bank Sepah). Verlinden B.V. v. Central Bank of Nigeria, 647 F.2d 320, 322 (2d Cir. 1981). Plaintiff assignee can have no greater rights to sue Bank Sepah than its assignor. See Caribbean Steamship Co. v. Sonmez Denizcilik Ve Ticaret A.S., 598 F.2d 1264 (2d Cir. 1979).
Thus, this motion to restore this case to the active calendar of this court is denied. The complaint is dismissed in view of the fact that this court lacks jurisdiction over the matter.
SO ORDERED.